Title: To Thomas Jefferson from Harry Innes, 10 February 1801
From: Innes, Harry
To: Jefferson, Thomas



Dear Sir,
Kentucky Feby. 10th. 1801

It is with extreme reluctance that I request one moment of your attention to the reading of this letter, yet the information this moment received from a friend in Lexington, relative to the probable change in the Judiciary of the U. States, which would create an additional Judge in this State & if so, that Wm. McClung would certainly be nominated to that office, compels me to write.
From a long acquaintance with Mr. McClung & a decided opportunity of becoming well acquainted with his abilities as a Lawyer I do not hesitate to declare that he is not qualified to fill that office & that there are 20 or more Attornies in Kentucky capable of filling the office with more propriety in every respect. Add to this, he is a mere creature to party & faction—as a Lawyer he was void of candour & was not able to make his way good either in the late Supreme Court for Kentucky whilst a part of Virginia, nor since in the Qr. Session Courts of this State. In case of a change, whither he took precedence of me or not I could have no confidence in him.
My situation would be extremely painful in another point of view—H. Marshall & myself are not on speaking terms—that family have imbibed all his dislikes & are my avowed enemies & have been for several years spies on my conduct, & altho’ there never has been any thing personal between Mr. McClung & myself yet I fear if he meets with the appointment he will be governed by the family influence as he is married to a Sister of Genl. Marshall’s & of Mrs. H.M.
My decissions on questions respecting the Excise have not been favorable to the views of the Government—as to their propriety, the candid are to determine; however, conscious of my rectitude I have furnished the Supervisor with copies of my opinions—yet no reversal has been attempted & the late Secy. of that department has considered me as hostile to the views of that party—from some circumstances I have reason to suspect the candour of the Secy. of State.
Should any change in the Judiciary take place & my information have any influence on your mind respecting the appointment of Mr.  McClung, permit me to request your influential aid in preventing it.
Was I asked to recommend upon the occasion Buckner Thruston one of the State Dist. Judges & son of Colo. Thruston of Frederick would meet my preference.
Pardon me for this intrusion, my wish to see the public good promoted is my appology—. Wishing you every happiness I am with sentiments of respect & esteem Dr Sir your friend & servt.

Harry Innes


The appointment of H.M. would not be more unpopular

